IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 VANDER CLAYBORNE,                               : No. 108 MM 2021
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 COMMONWEALTH OF PENNSYLVANIA,                   :
                                                 :
                     Respondent                  :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Application for King Bench’s and/or

Extraordinary Jurisdiction is DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.